SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of April 15, 2011 Commission File Number 001-14978 SMITH & NEPHEW plc (Registrant's name) 15 Adam Street London, England WC2N 6LA (Address of registrant's principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.] Form 20-F X Form 40-F [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).] Yes No X [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).] Yes No X [Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934.] Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2 (b) : 82- n/a. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Smith & Nephew Plc (Registrant) Date: April 15, 2011 By: /s/ Susan Henderson Susan Henderson Company Secretary 15 April 2011 Smith & Nephew plc Resolutions Passed at the Annual General Meeting Smith & Nephew plc announces the results of the voting by poll on the resolutions put to its Annual General Meeting held at 2pm on 14 April 2011. Resolution Total votes validly cast Percentage of relevant shares in issue (%) For/Discretion (Number of votes) Against (Number of votes) Abstentions (Number of votes) Ordinary Resolutions 1. To adopt the report and accounts 62.80% 2. To approve the remuneration report 59.88% 3. To approve a final dividend 62.85% Re-election of directors 4. To re-elect Mr. Ian E. Barlow 62.85% 5. To re-elect Prof. Geneviève B. Berger 62.85% 6. To re-elect Mr. Olivier Bohuon 62.70% 7. To re-elect Mr. John Buchanan 62.85% 8. To re-elect Mr. Adrian Hennah 62.71% 9. To re-elect Dr. Pamela J. Kirby 62.77% 10. To re-elect Mr. Brian Larcombe 62.77% 11. To re-elect Mr. Joseph C. Papa 62.85% 12. To re-elect Mr. Richard De Schutter 62.77% 13. To re-elect Dr. Rolf W.H. Stomberg 62.78% 14. To reappoint the auditors 61.35% 15. To authorise the directors to determine the remuneration of the auditors 62.79% 16. To renew the directors' authority to allotshares 62.84% Special resolutions 17. Renew the directors' authority for disapplication of pre-emption rights 62.84% 18. Renew the directors' limited authority tomake market purchases of the Company's own shares 62.85% 19. To authorise general meetings to be held on 14 days' notice 62.85% The number of ordinary shares in issue on 12 April 2011 at 6pm (excluding shares held in Treasury) was 892,216,856. Shareholders are entitled to one vote per share. A vote withheld is not a vote in law and is not counted in the calculation of the proportion of votes validly cast. A copy of the Resolutions passed as Special Business at the Annual General Meeting is being submitted to the UK Listing Authority and will shortly be available for inspection at the National Storage Mechanism document viewing facility, which is situated at: http://www.hemscott.com/nsm Gemma Parsons Deputy Company Secretary Smith & Nephew plc Tel: +44 (0)20 7401 7646
